Case 1:18-cr-20685-KMW Document 345-1 Entered on FLSD Docket 03/19/2021 Page 1 of 6




                                                    Makes a loan of
                                                                                                                              TheYeaezuelanoilcompanyagrees
        RANTOR                                    7 7 ;gill ~•, 8ollvars                                              _ PpVSA
                                                                                                                              ko pay back the loan in dollars using
            t"'-'-'~                              j                         'I ~
                                                                                                                       ~a
                                                                                                                      i~`     official exchange rate aF
                                                                                                                              128olivars X1 doily

                                                              ~~                                                           ~ ~ v~~ ~~        , f        'r
                                                                                                                                                        ~       _

        The Yene:ueJan                       ;~~ E~ ,'i ~ '~' i~,'~
         sheNcompany                              ~ :~
                                      Calculated at ttee open•market rate of
          controlled by
                                               11i Bolivars X 1 dollar
        the conspirators
                                                                                                                                        Following iruUuctlonsfrom       RAN TOR
                                                                                                                                                        PDVSA
                                                            deposits                   ,~           ~~                                                  pays off the debtam!trensfers
                                              Y am
                                                 4 j ~4            ({     @(                1                                                           the equivalent of
                                                                                                                                                        .,   <i t C4 F. ~.,t~ .
                                             in Swiss bask accounts at               ~"~        ~`~~'~~~~
                                                                                                                                        to EdTON GL06AL,a Hong Bong shelf company
                                                                                                                                        corrtrotled by the Venezuelan conspirators
                                                              ,
                                                              ~
                                                                                                                                                                    federal corruption
                                                                                                                                                                    indictment filed in
                                                      f,                                                                                                            Miami accuses ~
                                                                                                                                                                    network of Venezu-
                                                       `.                                                                                                           elanofficials and
                        ..
                                                                               ~~                                                                                   business people of
                       ~~                             ~f                                                                                                            conspiring to laun-
                                                                                                       sent io two of the
                                                                                                  ,, conspiratorsknownas                                            der 1.2 billion
             ~`,~e'.~ryi ~tfu~~'',~ ~~i~~~                                                                                                                          dollars siphoned
             sent to a group headed by
                         Raul                                                                                                                                       from the
                    ~~~~~~                                                              ~~                                                                          state-owned oil
                                                                                    Conspirator N2                                        Francisco                 company.Thy
                     Np keeps
                                                                                                                                           Convit
              r~ ~ et rt~ ~ EH                                                                                                                                      businessmen are
                                                                                                                                           ~ ~-                     accused of bribing
                                                                                                                 t,j'ph e tr
                                                                                                      s ~ ~~ t             ~ ~u,ti          ~                       o icials and using
                                                                            ~~~~                    Thensent to aconndential                                        an extremely favar-
                                                                                                informantinMiamiwhoisinstructed                                     able government
              andsendsrestlof money
                                                                        Conspiretor~t                todistrihutesomeofthe
                Cotl~ree stepsons of                                                                                                                                exchange rate to
                                                                                                money to VenezuelaruiinkedioPPVSA
           NICt~LA~ ~~~~~~                                                                                   ~                                   ~                  convert an initial
                                                                                                                                                -~ ',               investmenC of $42
                                                                                                                                t~~                                 million in the com-
          ~ v'                                                                                                                 `~                                   PanY into $600
                                                                               Conspirator S3                                                     Venezuelan
                                                                                                    Carmelo       Abraham                          official#1       milliondurin~the
                                                                                                  UrdanetaAqui Edgardotlrtega
                                        '~.~
                                                                                                                                                                    initial phase of the
         Yosser         Waiter         Yoswat                                                                                                                       operation, starting
      Gavidia Flores Gavidia Flores Gavidia F{ores                                                                                                                  in late 2014.
               '~.     q.       ss.                    is,        _             iw
                                                                                             ,.~~-                      :~f
                                        ■~
                                        -- j                               ~-                ~
 ~. r:                                  '~                                                   `
 Raul Gorrin         Adolfo Ledo Nass   Alejandro Betancourt   Orlando Alvarado        Fernando Valero      Gustavo Perdomo




          '
           ~                ~                                   ~'                      ~,
  _.                                                                                    --
                                                     ~                          ```~                 v'~i

Mario V. Bonilla     Ralph Steinmann     Carmelo Urdaneta         Victor Aular         Other Venezuelan     Abraham Ortega
                                                                                           Officials
                                                                                                                              Case 1:18-cr-20685-KMW Document 345-1 Entered on FLSD Docket 03/19/2021 Page 2 of 6
                                         2011-2012                   2012-2014
                                         ORTEGA BRIBERY SCHEME # 1   MONEY FLIGHT
                                         $4.2 BILLION
                                         $10,000,000 bribe`          ORTEGA,the C.S. et al
                                                                     BRIBERY SCHEME # 4: $1.2 BILLION
                                         ORTEGA BRIBERY SCHEME #2
                                         $5,000,000 bribe's          C.S. receives $100,000,000 of PDVSA to
                                                                     distribute between him, Ortega and others

                                         ORTEGA BRIBERY SCHEME #3                          ~,
                                         $2,000,000 bribe ~`                    '
                                                                                '         ~°~'"°"~"

_,~   _. ,. ..~   _ ~ ~,- ~   .,   ..,                    o                                           _
                                                                                                            Case 1:18-cr-20685-KMW Document 345-1 Entered on FLSD Docket 03/19/2021 Page 3 of 6
 . . ..w       .... ...;.~                          _ ,._. 4                                                                   '.;        .. . .


                                                    .4. .. ~ ...:. ...   .:.:..... .. ...
                                                                                       ._. '.: ...n.:              '.   ...:   ..f
                                                                                                                                 in   .....::"     :~K         ..     ~~.       ,~T..'.'.   ti   V::,       ... V   ..
           n                 :x:




January          ~       February   (   March   ~      April              (             May             ~   June          ~    July        ~     August   ~   September     ~       October             ~   November     ~   December




                                                                                                                                                                    ,The CONFIDENTIAL SOURCE met and
   The:CONFIDENTIAL SOURCE met and spoke on multiple occasions with AMPARAN,ALVARO LEDO, ADOLFO LEDO, ORTEGA,
                                                                                                                                                                    ,spoke on multiple occasions with
   URDANETA to account for the distribution of the PDVSA Funds
                                                                                                                                                                     KRULL re. his client R. GORRIN
                                                                                                                                                                                                                                    Case 1:18-cr-20685-KMW Document 345-1 Entered on FLSD Docket 03/19/2021 Page 4 of 6
           e,r ,-~           .;    _                      ~..      ,, ..., _,
                                          ..


                                   on behalf of their client the
                                   CONFBDEN'f1,4L SOURCE
                                   invest $5mrn info
                                   GST~~und




The C.S. met with KRULL to                                                                                                                         The C.S. met GOIS, AMPARAN,
                                       The C.S. met with KRULL and BOIVILLA            The C.S. met GOIS                  The C.S. met GUTIERREZ
discuss GORRIN and BONiLtA                                                                                                                         S~EINMANN and VUTEFF
                                                                                                       -i
                                                                                                                                                             ^}
                     _i _.                         r~                                                                                                                    ,h


                       ..                        ~~       '
                                                          r                                                 ~~                                             ~~~       ~~
       C.S.     Matthias                  ~_S.   Matthias Mario V.                          C.S.     Hugo                     C.S.   Marcelo        C.S.    Hugo     Jose V.
                  KruIC                            Krull'  Bonilla                                   Gois                            Gutierrez.             Gois    Amparan

                                  ~ The C.S. met with URDANETA,                        The C.S. met KRULL and discuss                                              ~ a
                                                                                                                                                                 T
                                                                                                                                                                 ~_,
                                    AMPARAN, GOIS and STEINMANN                        KRULL'S client, GORRIN

               _       _
      Raul      Mario V.
                                                 -~~~ ~                                              ~,                                                Ralph        Luis
      Gorrin     Bonilla                                , ~, ~                                                                                       Steinmann     Vuteff

                                   C.S.
                                                    ~~
                                            Carmelo Jose V.        Hugo      Ralph         C.S.
                                                                                                   ~..~
                                                                                                   Matthias       Raul
                                            Urdaneta Amparan       Gois    Steinmann                 Krull       Gorrin
                                                                                                                                                                                 Case 1:18-cr-20685-KMW Document 345-1 Entered on FLSD Docket 03/19/2021 Page 5 of 6
                                v         .,-                           —
                                                ~ ..~_a , ..~ .. ,.   ~ ~` .    .~.   ~,,. ~ ~



                                                                                                                          --
~              __ ~                                                                                         ~             _                   m               __ ~_
    GH with iris +n~if~ ani~                                                                                    GH arrested in Sicily             G~i's wife and 3
    their 3 childs-en fly to                                                                                    (1Vessina 'ail
                                                                                                                          i )per US               children return to
    Italy for family vacation                                                                                   Arrest Warrant                    Miami, FL.




                                                                                                                                                        G~i initial court
                                                                                                                                                        appearance in
                                                                                                                                                        Italy; G~ under
                                                                                                                                                        arrest in Messina


                                    - _                               _    -_

                                                                                                                                        ,,.
                                                                                                                  ~                ~~- ,
                                                                                                              ~`                    -~_
                                                                                                     KRULL arrested in Miami         ~,,



                                                                                            The C.S. writes to GH to ask where GH
                                                                                            was, and GH responded he was in Italy,
                                                                                            indicated his return date (7/30)and GH
                                                                                            suggested meeting the day after GH's
                                                                                            return to the US (7/31)
                                                                                                                                                                       Case 1:18-cr-20685-KMW Document 345-1 Entered on FLSD Docket 03/19/2021 Page 6 of 6
